                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       BRIAN K. CARTER,                                Case No. 17-cv-07086-KAW
                                   8                     Plaintiff,
                                                                                           ORDER GRANTING MOTION TO
                                   9               v.                                      DISMISS
                                  10       OATH HOLDINGS INC.,                             Re: Dkt. No. 80
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Brian K. Carter filed the instant trademark infringement suit against Defendant

                                  14   Oath Holdings, Inc., alleging that Defendant created two infringing image hyperlinks on the

                                  15   Yahoo search engine. (First Amended Compl. ("FAC") at 5, Dkt. No. 75.1) Pending before the

                                  16   Court is Defendant's motion to dismiss the complaint with prejudice or, in the alternative,

                                  17   dismissal for a more definite statement. (Def.'s Mot. to Dismiss, Dkt. No. 80.) On October 26,

                                  18   2018, the Court deemed the matter suitable for disposition without hearing pursuant to Civil Local

                                  19   Rule 7-1(b) and vacated the hearing set for November 1, 2018. (Dkt. No. 85.) Upon review of the

                                  20   parties' filings, the Court GRANTS Defendant's motion to dismiss with prejudice.

                                  21                                        I.     BACKGROUND

                                  22          A.        Factual Background

                                  23          Plaintiff alleges that he is the owner of the trademark, "The House of Figurine

                                  24   Sculptures.com." (FAC at 2, 4.) Plaintiff asserts that Defendant "intentionally develop [sic]

                                  25   (created) two images hyperlinks that appear in Yahoo Web Search Engine Result for Defendant

                                  26
                                  27   1
                                         Because Plaintiff repeats paragraph numbers and does not otherwise use page numbers, the Court
                                  28   refers to the ECF header pagination for all of Plaintiff's filings.
                                   1   [sic] own purposes." (Id. at 5.) Plaintiff further alleges that these two image hyperlinks are

                                   2   identical to Plaintiff's registered trademark. (Id.) When Plaintiff's trademark is entered into the

                                   3   Yahoo search engine, the two image hyperlinks appear in the results. (Id. at 9.) As an example of

                                   4   the "images hyperlinks," Plaintiff submits a printout of the search results for "the house of figurine

                                   5   sculptures," which shows search results containing the text "The House of Figurine Sculptures," as

                                   6   well as image results that show various sculptures. (Id. at 11.)

                                   7           Plaintiff appears to assert that the two image hyperlinks "are goods and services sold by

                                   8   third party websites appearing in Yahoo Web Search Result." (FAC at 14.) Specifically, Plaintiff

                                   9   seems to point to one of the search results being to a website at www.princetonwww.com, which

                                  10   purportedly includes a sale listing of Plaintiff's trademark. (Id. at 9, 30.2) Plaintiff further alleges

                                  11   that these two image hyperlinks are a "consumer point of entry on Yahoo Web Search Engine

                                  12   Result," and that the counterfeit marks are a "third party sale transaction . . . ." (Id. at 19.)
Northern District of California
 United States District Court




                                  13   Further, the hyperlink purportedly does not identify the third parties' websites, goods, and services

                                  14   as belonging to a third-party website until the sales transaction begins. (Id. at 20.) Plaintiff thus

                                  15   concludes that this "create[s] likelihood of confusion among consumers." (Id.) Additionally, if

                                  16   any goods are sold, they are not shipped by Plaintiff, and thus show a "false designation of origin."

                                  17   (Id. at 25.)

                                  18           B.      Procedural Background

                                  19           Plaintiff originally filed the instant case in state court, after which it was removed to

                                  20   federal court. (Not. of Removal, Dkt. No. 1.) At the time, Defendant went by the name "Yahoo

                                  21   Holdings, Inc." On December 20, 2017, Defendant moved to dismiss the case with prejudice.

                                  22   (Dkt. No. 17.) On May 8, 2018, Defendant filed a notice of name change, stating that it had

                                  23   officially changed its name from "Yahoo Holdings, Inc." to "Oath Holdings Inc." (Dkt. No. 47.)

                                  24   Plaintiff filed no objections. On May 10, 2018, Judge Freeman -- the then-presiding judge --

                                  25   issued an order granting the name change. (Dkt. No. 49 at 1.)

                                  26
                                       2
                                  27    The Court notes that the Princeton website identifies Plaintiff as the holder of the trademark, and
                                       provides his contact information. (FAC at 30.) Thus, it is not clear that the website itself is
                                  28   selling the trademark, but instead appears to be providing potential buyers with information to
                                       contact Plaintiff for any such purchase.
                                                                                         2
                                   1            On June 14, 2018, Plaintiff filed a "Motion for award of compensation and stop the

                                   2   prejudicing of Plaintiff." (Dkt. No. 66.) Plaintiff's motion was based on "Defendant s[elling]

                                   3   Plaintiff's case to Verizon Communications Inc. along with two counterfeit marks" before

                                   4   Plaintiff's case could be adjudicated. (Id. at 3.) Plaintiff asserted that the purchase ended the case,

                                   5   and that he was entitled to compensation of $5 million for the sale of the duplicate marks.

                                   6   Plaintiff also filed a consent to magistrate judge jurisdiction. (Dkt. No. 67.)

                                   7            On June 21, 2018, Judge Freeman granted Defendant's motion to dismiss. (Dismissal Ord.,

                                   8   Dkt. No. 68.) As an initial matter, Judge Freeman took "judicial notice of the well-known fact that

                                   9   internet search engines index third-party web content and dynamically return relevant search

                                  10   results in response to user-entered search terms." (Id. at 2 (citing Fed. R. of Evid. 201(b)(1);

                                  11   Perfect 10, Inc. v. Giganews, Inc., No. CV11-7098, 2013 WL 2109963, at *1 (C.D. Cal. Mar. 8,

                                  12   2018), aff'd 847 F.3d 657 (9th Cir. 2017)).) Judge Freeman further explained that Plaintiff alleged
Northern District of California
 United States District Court




                                  13   that Defendant was using two active counterfeit marks identical to Plaintiff's trademark on internet

                                  14   search results, that Plaintiff had no connection to the goods and services sold, and that the

                                  15   counterfeit marks were misrepresenting the designation of goods and services. (Id. at 2-3.)

                                  16            Based on these allegations, Judge Freeman concluded that Plaintiff had failed to state a

                                  17   claim. (Dismissal Ord. at 4.) First, Judge Freeman found that Plaintiff failed to plead that

                                  18   Defendant "uses" Plaintiff's mark in commerce, as "Courts have held that an online provider does

                                  19   not 'use' a mark under the meaning of the Lanham Act when its search engine returns a search

                                  20   result based on an input of a consumer." (Id. (citing Perfect 10, 2013 WL 2109963, at *14).)

                                  21   Thus, "merely returning search results to purportedly display a trademark does not show that

                                  22   Defendant is liable under the Lanham Act." (Id.) Second, Judge Freeman concluded that there

                                  23   were no factual allegations regarding likelihood of confusion. (Id. at 5.) Judge Freeman,

                                  24   however, gave Plaintiff leave to amend, but warned that "insofar as Plaintiff alleges that

                                  25   Defendant is liable for trademark infringement unless its search engine returns only search results

                                  26   from Plaintiff's own website, Plaintiff's theory is inconsistent with the Ninth Circuit's view of

                                  27   search engine functionality." (Id.) Plaintiff's amended complaint was due by July 23, 2018. (Id.

                                  28   at 6.)
                                                                                          3
                                   1          After issuing her order granting Defendant's motion to dismiss, Judge Freeman reassigned

                                   2   the case to a magistrate judge, in light of all parties consenting. (Dkt. No. 69.) The case was then

                                   3   reassigned to the undersigned. (Dkt. No. 70.)

                                   4          On July 6, 2018, Plaintiff filed a second "Administrative Motion for Award of

                                   5   Compensation and Stop Prejudicing Plaintiff Brian K. Carter." (Dkt. No. 72.) As with the first

                                   6   motion, Plaintiff argued that Defendant "sold Plaintiff's case and the two counterfeit marks in

                                   7   question to a third-party Verizon Communications," and asserted a right to $5 million in

                                   8   compensation. (Id. at 1-2, 9.) Plaintiff cited no legal or statutory authority in support.

                                   9          Plaintiff did not file his amended complaint by Judge Freeman's deadline. On August 6,

                                  10   2018, the Court denied Plaintiff's motions for an award of compensation. (Dkt. No. 74.) First, the

                                  11   Court explained that Plaintiff had not filed an amended complaint, and that "[w]ithout an operative

                                  12   complaint, Plaintiff is not entitled to any relief." (Id at 2.) Second, the Court noted there was no
Northern District of California
 United States District Court




                                  13   legal authority for why Verizon's acquisition of Yahoo would end the case, and no factual basis for

                                  14   why Plaintiff's damages would be valued at $5 million. (Id. at 2-3.) Because Plaintiff had not

                                  15   filed an amended complaint, the Court ordered Plaintiff to show cause by filing an amended

                                  16   complaint by August 24, 2018. (Id. at 3.)

                                  17          On August 27, 2018, Plaintiff filed the operative complaint. (See FAC.) The parties then

                                  18   entered into a stipulation to extend Defendant's time to respond to the complaint. (Dkt. No. 78.)

                                  19   In light of the filing of the first amended complaint and the parties' stipulation, the Court

                                  20   discharged the order to show cause. (Dkt. No. 79.)

                                  21          On September 24, 2018, Defendant filed the instant motion to dismiss. On September 27,

                                  22   2018, Plaintiff filed a document entitled "Plaintiff Failure to Entertain Defendant Non-Sence [sic]

                                  23   on September 27, 2018." (Dkt. No. 81.) Plaintiff appeared to argue that Defendant Oath was not

                                  24   the original defendant, but that Defendant Oath had instead "purchase[d]" the two infringing

                                  25   marks by virtue of its "purchase of Yahoo Operating system." (Id. at 4.) Thus, Plaintiff

                                  26   complained that Defendant Oath was a "third party" whose "motions should have never been

                                  27   entertained by the court." (Id. at 6.) On October 1, 2018, Defendant filed a response stating that

                                  28   Judge Freeman had already addressed its name change. (Dkt. No. 82 at 1.) On October 9, 2018,
                                                                                          4
                                   1   Plaintiff filed his opposition to Defendant's motion. (Plf.'s Opp'n, Dkt. No. 83.) On October 12,

                                   2   2018, Defendant filed its reply. (Def.'s Reply, Dkt. No. 84.)

                                   3                                       II.      LEGAL STANDARD

                                   4           Under Federal Rule of Civil Procedure 12(b)(6), a party may file a motion to dismiss based

                                   5   on the failure to state a claim upon which relief may be granted. A motion to dismiss under Rule

                                   6   12(b)(6) tests the legal sufficiency of the claims asserted in the complaint. Navarro v. Block, 250

                                   7   F.3d 729, 732 (9th Cir. 2001).

                                   8           In considering such a motion, a court must "accept as true all of the factual allegations

                                   9   contained in the complaint," Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citation

                                  10   omitted), and may dismiss the case or a claim "only where there is no cognizable legal theory" or

                                  11   there is an absence of "sufficient factual matter to state a facially plausible claim to relief."

                                  12   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing
Northern District of California
 United States District Court




                                  13   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro, 250 F.3d at 732) (internal quotation

                                  14   marks omitted).

                                  15           A claim is plausible on its face when a plaintiff "pleads factual content that allows the

                                  16   court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

                                  17   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must demonstrate

                                  18   "more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                  19   will not do." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                  20           "Threadbare recitals of the elements of a cause of action" and "conclusory statements" are

                                  21   inadequate. Iqbal, 556 U.S. at 678; see also Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th

                                  22   Cir. 1996) ("[C]onclusory allegations of law and unwarranted inferences are insufficient to defeat

                                  23   a motion to dismiss for failure to state a claim."). "The plausibility standard is not akin to a

                                  24   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                  25   unlawfully . . . When a complaint pleads facts that are merely consistent with a defendant's

                                  26   liability, it stops short of the line between possibility and plausibility of entitlement to relief."

                                  27   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557) (internal citations omitted).

                                  28           Generally, if the court grants a motion to dismiss, it should grant leave to amend even if no
                                                                                           5
                                   1   request to amend is made "unless it determines that the pleading could not possibly be cured by

                                   2   the allegation of other facts." Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (citations

                                   3   omitted).

                                   4                                          III.    DISCUSSION

                                   5          Defendant argues that Plaintiff's complaint should be dismissed with prejudice because

                                   6   Plaintiff still fails to allege that Defendant uses his mark in commerce, and because Plaintiff fails

                                   7   to meet the pleading standard. (Def.'s Mot. to Dismiss at 2-3.)

                                   8          To state a claim for trademark infringement, a plaintiff must allege that the defendant

                                   9   "uses" the mark at issue in commerce. 15 U.S.C. § 1114(a). Here, Defendant contends that

                                  10   Plaintiff's theory of infringement is not viable because search results do not use trademarks in a

                                  11   commercial context. (Def.'s Mot. to Dismiss at 2.) Plaintiff responds that his claim is based on

                                  12   Defendant "creating" two image hyperlinks that then appear in its Yahoo search results when "The
Northern District of California
 United States District Court




                                  13   House of Figurine Sculptures" is inputted, and that those image hyperlinks cannot be indexed on

                                  14   Yahoo's web search engine. (FAC at 5; see also Plf.'s Opp'n at 2-3.) Plaintiff's theory that

                                  15   Defendant "created" the two image hyperlinks, however, lacks any factual foundation and is

                                  16   contrary to how search engines work.

                                  17          As Judge Freeman noted, the Court may "take[] judicial notice of the well-known fact that

                                  18   internet search engines index third-party web content and dynamically return relevant search

                                  19   results in response to user-entered search terms." (Dismissal Ord. at 2 (citing Fed. R. Evid.

                                  20   201(b)(1)).) In the context of the Google search engine, the Ninth Circuit has explained that a

                                  21   search engine is "a software program that automatically accesses thousands of websites

                                  22   (collections of webpages) and indexes them within a database stored on Google's computers."

                                  23   Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1155 (9th Cir. 2007). When a user types in a

                                  24   search query, the search engine "software searches its database for websites responsive to that

                                  25   search query." Id. The relevant information from the index of websites is then sent to the user's

                                  26   computer as results, which can be in the form of text, images, or videos. Id.

                                  27          Against this backdrop of how search engines work, to allege a plausible claim based on the

                                  28   "created image hyperlinks," Plaintiff must allege actual facts that would suggest Yahoo actually
                                                                                         6
                                   1   did create the image hyperlinks, as opposed to how search engines normally work by indexing

                                   2   third-party web content. See Ashcroft, 566 U.S. at 679 ("determining whether a complaint states a

                                   3   plausible claim for relief will . . . be a context-specific task that requires the reviewing court to

                                   4   draw on its judicial experience and common sense."). Without such facts, Plaintiff's conclusory

                                   5   allegations that the image hyperlinks were "created" are simply not plausible. Moreover, absent

                                   6   plausible allegations that Defendant "created" the image hyperlinks, Plaintiff's theory of liability

                                   7   fails because he cannot show use of the trademarks in a commercial context. As Judge Freeman

                                   8   previously explained, "[c]ourts have held that an online provider does not 'use' a mark under the

                                   9   meaning of the Lanham Act when its search engine returns a search result based on an input of a

                                  10   consumer." (Dismissal Ord. at 4; see also Perfect 10 v. Giganews, Inc., No. CV11-7098 AHM

                                  11   (SHx), 2013 WL 2109963, at *14 (C.D. Cal. Mar. 8, 2013) ("Defendants do not 'use' Plaintiff's

                                  12   marks in a commercial transaction by merely offering a search function that allows third parties to
Northern District of California
 United States District Court




                                  13   search for images using Plaintiff's marks as search terms").)

                                  14           Additionally, even if the allegedly "created" images were used in a commercial transaction,

                                  15   Plaintiff still fails to allege any facts that would show a user would be confused as to the origin of

                                  16   the purported goods for sale. To state a claim under the Lanham Act, a plaintiff must allege a

                                  17   likelihood of confusion. Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 780 (1992). Here,

                                  18   Plaintiff offers only conclusory statements that the counterfeit marks "deceive and mislead

                                  19   consumers" and "create likelihood of confusion among consumers . . . ." (FAC at 19.) As Judge

                                  20   Freeman previously informed Plaintiff, such conclusory allegations that consumers are confused

                                  21   are insufficient. (Dismissal Ord. at 5; see also Florists' Transworld Delivery, Inc. v.

                                  22   Sendherflowers LLC, Case No. CV 10-9242 DMG (AJWx), 2011 U.S. Dist. LEXIS 164480, at

                                  23   *18-19 (C.D. Cal. May 6, 2011) ("In general, a computer user who sees a search engine results

                                  24   page and clicks on a nondeceptive link resulting from a trademark keyword purchased by a

                                  25   competitor is not confused as to the source or affiliation of any ultimate purchase that is made

                                  26   from that website") (internal quotation omitted).)

                                  27           Instead of identifying any facts that would show Defendant created the image hyperlinks or

                                  28   consumer confusion, Plaintiff spends more than three-fourths of his opposition complaining that
                                                                                           7
                                   1   Defendant Oath is not the properly named Defendant. (Plf.'s Opp'n at 5-16.) Plaintiff asserts that

                                   2   he named Yahoo as the original defendant, and that Yahoo then illegally sold the two counterfeit

                                   3   marks to Oath Holdings. (Id.) This is not the case. Defendant simply changed its name from

                                   4   Yahoo Holdings, Inc. to Oath Holdings Inc., a name change that Plaintiff did not object to at the

                                   5   time and that Judge Freeman granted. (See Dkt. Nos. 47, 49.) Judge Freeman also acknowledged

                                   6   this name change in her dismissal order. (Dismissal Ord. at 1-2.) In any case, this argument does

                                   7   not affect the Court's conclusion that Plaintiff's liability theory fails on the merits, or that Plaintiff

                                   8   failed to allege any facts regarding confusion.

                                   9           Therefore, the Court finds that dismissal is appropriate. The Court also finds that dismissal

                                  10   with prejudice is appropriate. Although the Court acknowledges that Plaintiff is acting pro se,

                                  11   Judge Freeman clearly explained that Plaintiff's theory of liability was not viable. To avoid that

                                  12   issue, Plaintiff pled conclusory allegations regarding Defendant's "creation" of image hyperlinks,
Northern District of California
 United States District Court




                                  13   allegations that lack any factual support and are contradicted by judicially noticeable facts

                                  14   regarding how search engines work. Plaintiff also again fails to allege any facts regarding

                                  15   likelihood of confusion. Plaintiff then spent the vast majority of his opposition focused on a name

                                  16   change, rather than addressing the merits of the motion to dismiss. In such circumstances, the

                                  17   Court finds that Plaintiff has made no showing that the complaint can be amended to allege a

                                  18   viable claim. Accordingly, the Court dismisses the case with prejudice.

                                  19                                           IV.     CONCLUSION

                                  20           For the reasons stated above, the Court GRANTS Defendant's motion to dismiss with

                                  21   prejudice.

                                  22           IT IS SO ORDERED.

                                  23   Dated: November 5, 2018
                                                                                                __________________________________
                                  24                                                            KANDIS A. WESTMORE
                                  25                                                            United States Magistrate Judge

                                  26
                                  27

                                  28
                                                                                            8
